Exhibit 16.1 L ·B · B LBB & ASSOCIATES LTD., LLP · · · CERTIFIED PUBLIC ACCOUNTANTS December 30, 2010 Securities and Exchange Commision Washington, D.C. 20549 Ladies and Gentlemen: Black Hawk Exploration (the “Company”) provided to us a copy of the Company’s response to Item 4.01 of Form 8-K, dated December 26, 2010. We have read the Company’s statements included under Item 4.01 of its Form 8-K and we agree with such statements insofar as they relate to our firm. Very truly yours, /s/ LBB & Associates Ltd., LLP LBB & Associates Ltd., LLP 10, SUITE 310 · HOUSTON, TEXAS 77042 · TEL: (713) 877-9944 · FAX: (713) 456-2408
